                                                                         USDC-SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC#:
                                                                         DATE FILED: 4/3/2020
 ITOFFEE R. GAYLE,

                                      Plaintiff,
                                                                         No. 18-CV-3774 (RA)
                                v.
                                                                                ORDER
 DAVID S. ALLEE AND MORGAN LEHMAN
 GALLERY,

                                      Defendants.


RONNIE ABRAMS, United States District Judge:

         The Court will hold a telephone conference on April 10, 2020 at 3:00 p.m. to discuss the

pending motion to dismiss in this case. The parties shall use the dial-in information provided

below to call in to the conference:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

If it is not feasible for the parties to appear telephonically at that time, they should jointly notify

the Court by letter filed on ECF and include proposed alternative dates for this conference.

SO ORDERED.

Dated:      April 3, 2020
            New York, New York


                                                    Ronnie Abrams
                                                    United States District Judge
